Opinions of the United
2006 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


12-21-2006

Santiago v. York
Precedential or Non-Precedential: Non-Precedential

Docket No. 05-4729




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2006

Recommended Citation
"Santiago v. York" (2006). 2006 Decisions. Paper 45.
http://digitalcommons.law.villanova.edu/thirdcircuit_2006/45


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2006 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                  __________

                                      No. 05-4729
                                      __________

                                 ANIBAL SANTIAGO
                                          Appellant,
                                        vs.
YORK CITY, PENNSYLVANIA; THE HONORABLE JOHN BRENNER, Mayor and
Agent of the York City, Pa.; CHARLES H. ROBERTSON, Former Mayor and Agent of
the York City, Pa.; THE YORK CITY POLICE DEPT., A police department organized
     and existing in York City, Pa.; HERBERT F. GROSFSCSIK, Former Police
     Commissioner and Agent of Defendants York City, Pa. and York City Police
    Department; POLICE CHIEF MICHAEL HILL, Chief of Police and Agent for
             Defendants York City, Pa. and York City Police Department,

                                            Appellees.

                                      __________

                    On Appeal from the United States District Court
                       For the Middle District of Pennsylvania
                                   (No. 02-cv-1217)
                        District Judge: Honorable Yvette Kane

                                      __________

                     Submitted Under Third Circuit L.A.R. 34.1(a)
                                November 28, 2006
                                   ___________

     Before: FUENTES and GARTH, Circuit Judges, and POLLAK, District Judge 1

                          (Opinion Filed: December 21, 2006)



      1
       The Honorable Louis H. Pollak, Senior District Judge for the Eastern District of
Pennsylvania, sitting by designation.
                                        OPINION


Per Curiam:

      Substantially for the reasons set forth in District Judge Kane’s Memorandum and

Order of September 26, 2005, this Court will affirm the District Court’s order granting

summary judgment in favor of defendant York City.